THE THIRTEENTH COURT OF APPEALS

                                   13-14-00669-CR


                                   Timothy Williams
                                          v.
                                  The State of Texas


                                   On appeal from the
                     329th District Court of Wharton County, Texas
                                 Trial Cause No. 15,273


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 22, 2015.